
QuickLinks -- Click here to rapidly navigate through this document

SHARE PURCHASE AGREEMENT

by and among

COMMERCE ONE, INC.,

NEW COMMERCE ONE HOLDING, INC.

and

SAP AG

June 28, 2001

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Article

--------------------------------------------------------------------------------

   
   
  Page

--------------------------------------------------------------------------------

1.   Agreement To Sell And Purchase Shares   1     1.1   Sale and Purchase of
Shares   1     1.2   Closing   1     1.3   Legends; Stop Transfer Orders   2
2.
 
Representations and Warranties of Commerce One
 
2     2.1   Organization, Standing and Power   2     2.2   Authority; Binding
Nature of Agreements   3     2.3   Non-Contravention; Consents   3     2.4  
Capital Structure   3     2.5   Litigation   4     2.6   Brokers   4     2.7  
SEC Filings; Financial Statements   4     2.8   No Undisclosed Liabilities,
Absence of Certain Events and Changes   5     2.9   Intellectual Property   5  
  2.10   Material Contracts   5     2.11   Sufficiency of Assets   6     2.12  
Compliance with Applicable Law   6
3.
 
Representations and Warranties of SAP AG
 
6     3.1   Organization and Good Standing   6     3.2   Authority; Binding
Nature of Agreements   7     3.3   Non-Contravention; Consents   7     3.4  
Litigation   7     3.5   Brokers   7     3.6   Investment Representations   7  
  3.7   Disclosure   8     3.8   Current Common Stock Ownership   8
4.
 
Conditions to Closing
 
9     4.1   Conditions to SAP AG's Obligations   9     4.2   Conditions to
Commerce One's Obligations   10
5.
 
Additional Agreements
 
10     5.1   Filings and Consents   10     5.2   Covenant to Satisfy Conditions
  11     5.3   Further Assurances   11     5.4   Adjustment to Number and Type
of Securities and Purchase Price   11     5.5   No Impairment of Rights   12    
5.6   Notification of Certain Matters   12     5.7   Public Announcements   12  
  5.8   Execution of Other Agreements   12
6.
 
Termination
 
13     6.1   Termination Events   13     6.2   Effect of Termination   13
7.
 
Miscellaneous
 
13     7.1   Interpretation   13     7.2   Fees and Expenses   13

i

--------------------------------------------------------------------------------

    7.3   Governing Law; Jurisdiction and Venue   14     7.4   Specific
Enforcement   14     7.5   No Third Party Beneficiaries   14     7.6   Entire
Agreement   15     7.7   Severability   15     7.8   Amendment and Waiver   15  
  7.9   Assignment and Successors   15     7.10   Relationship of the Parties  
15     7.11   Notices   15     7.12   Facsimile; Counterparts   16     7.13  
Survival of Representations and Warranties   16

EXHIBIT A — CERTAIN DEFINITIONS
EXHIBIT B — FORM OF OPINION OF WSGR
EXHIBIT C — [RESERVED]
EXHIBIT D — FORM OF SAP AG INVESTOR RIGHTS AGREEMENT
EXHIBIT E — FORM OF STANDSTILL AGREEMENT

ii

--------------------------------------------------------------------------------



EXECUTION COPY


SHARE PURCHASE AGREEMENT


    This Share Purchase Agreement (this "Agreement") is entered into as of
June 28, 2001, by and between Commerce One, Inc., a Delaware corporation
("Commerce One"), New Commerce One Holding, Inc., a Delaware corporation, ("New
Commerce One Holding") and SAP Aktiengesellschaft, a stock corporation
incorporated under the laws of the Federal Republic of Germany ("SAP AG").

    WHEREAS, SAP AG wishes to purchase from Commerce One, and Commerce One
wishes to issue and sell to SAP AG, certain shares of the Common Stock, par
value $0.0001 per share, of Commerce One;

    WHEREAS, SAP AG and Commerce One wish to provide for additional rights with
respect to the shares of Common Stock to be purchased pursuant to this Agreement
and to make certain representations, warranties and covenants in connection with
the purchase and sale of such shares of Common Stock;

    WHEREAS, New Commerce One Holding will assume all of the rights and
obligations of Commerce One hereunder upon the consummation of the
reorganization of Commerce One into a holding company structure with New
Commerce One Holding as the publicly-traded holding company (the
"Reorganization"); and

    WHEREAS, certain defined terms used herein are defined in Exhibit A to this
Agreement.

    NOW, THEREFORE, in consideration of the mutual promises and covenants
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

    1.  Agreement To Sell And Purchase Shares  

          1.1  Sale and Purchase of Shares.  Subject to the terms and conditions
hereof, Commerce One agrees to issue and sell to SAP AG 47,484,767 shares of
Common Stock in exchange for $225,552,643 (the "Aggregate Purchase Price"), and
SAP AG, subject to the terms and conditions hereof, agrees to purchase shares of
Common Stock in exchange for the Aggregate Purchase Price.

          1.2  Closing  

                (a) The closing of the purchase and sale of Common Stock
hereunder (the "Closing") shall take place at 10 a.m. on the second business day
following the satisfaction or waiver of the closing conditions described in
Section 4 ("Closing Date") at the offices of Wilson Sonsini Goodrich & Rosati,
650 Page Mill Road, Palo Alto, California 94304, or at such other time and place
as Commerce One and SAP AG shall mutually agree. Subject to the terms and
conditions of this Agreement, at the Closing, SAP AG shall deliver to Commerce
One a check or a wire transfer of immediately available funds in the amount of
$225,552,643; and Commerce One shall deliver to SAP AG one or more stock
certificates (as requested by SAP AG) representing the 47,484,767 shares of
Common Stock (as adjusted by the following proviso, the "Shares"); provided,
however, that if the issuance of such number of Shares to SAP AG hereunder would
require Commerce One to obtain stockholder approval of the issuance pursuant to
Rule 4350(i)(1)(B) or (D) of the Nasdaq National Market Issuer Designation
Requirements or under the DGCL, the number of shares to be issued shall be
reduced to the maximum number of shares that may be issued without stockholder
approval (but in no event shall SAP AG be required to purchase less than
40,000,000 shares of Common Stock hereunder) and the purchase price shall be
appropriately adjusted on pro rata basis based on a price per share of $4.75.

1

--------------------------------------------------------------------------------

                (b) When issued pursuant to the terms and conditions of this
Agreement, the shares shall be free and clear of any and all Liens (other than
any Liens created by the Related Equity Agreements and any restrictions imposed
by applicable securities laws).

          1.3  Legends; Stop Transfer Orders  

                (a) All certificates representing the Shares shall bear the
following legends:

                      (i) "THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "ACT"). SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF REGISTRATION OR AN EXEMPTION THEREFROM. COMMERCE ONE MAY REQUIRE AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT THAT A PROPOSED TRANSFER OR SALE
IS IN COMPLIANCE WITH THE ACT."

                      (ii) "THE SALE OR TRANSFER OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF AN AMENDED AND RESTATED
STANDSTILL AND STOCK RESTRICTION AGREEMENT, DATED AS OF JUNE 28, 2001, BY AND
BETWEEN COMMERCE ONE, INC., NEW COMMERCE ONE HOLDING, INC. AND SAP AG. COPIES OF
THE AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDERS
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER OF THESE SHARES AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE ISSUER."

                      (iii) Any legend required by the blue sky or securities
laws of any state or jurisdiction to the extent such laws are applicable to the
shares represented by the certificate so legended.

                      (iv) A legend stating such certificate also represents
certain rights issued under Commerce One's Stockholder Rights Plan.

                (b) The certificates representing the Shares will be subject to
a stop transfer order with Commerce One's transfer agent that restricts the
transfer of the Shares except in compliance with this Agreement and the
Standstill Agreement.

                (c) Upon request of SAP AG at any time when any of the Shares
are no longer subject to the restrictions set forth in any of the legends
described in Section 1.3(a), Commerce One shall, and shall cause its transfer
agent to, remove such restrictive legends from the certificates representing
such Shares and to cancel the stop order referred to in Section 1.3(b) with
respect to such Shares.

    2.  Representations and Warranties of Commerce One  

    Commerce One hereby represents and warrants to SAP AG as follows (except as
described in the Commerce One disclosure schedule attached hereto):

          2.1  Organization, Standing and Power.  Commerce One is, and on the
Closing Date will be, a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Commerce One has, and on the
Closing Date will have, the corporate power and authority to own its properties
and to carry on its business as now being conducted (or as being conducted on
the Closing Date) and is, and on the Closing Date will be, duly qualified as a
foreign corporation to do business and is, and on the Closing Date will be, in
good standing in each jurisdiction in which the failure to be so qualified would
have, or would be reasonably expected to have, a Material Adverse Effect on
Commerce One.

2

--------------------------------------------------------------------------------

          2.2  Authority; Binding Nature of Agreements.  Commerce One has all
requisite corporate power and authority to enter into this Agreement and any
Related Equity Agreements to which it is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and any Related Equity Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of Commerce One. No
vote or approval of the stockholders of Commerce One is necessary in connection
with the execution, delivery and performance by Commerce One of this Agreement
or any Related Equity Agreement to which it is a party. This Agreement and any
Related Equity Agreement to which Commerce One is a party have been duly
executed and delivered by Commerce One and constitute the valid and binding
obligations of Commerce One, enforceable in accordance with their terms.

          2.3  Non-Contravention; Consents  

                (a) Neither the execution and delivery by Commerce One, nor the
consummation or performance by Commerce One of any of the transactions to be
consummated or performed by it under this Agreement or any Related Equity
Agreement, will directly or indirectly (with or without notice or lapse of
time): (i) violate any provision of Commerce One's Certificate of Incorporation
or Bylaws, (ii) constitute or result in a breach or default by Commerce One or
any of its subsidiaries, or give rise to a right of termination, amendment,
cancellation or acceleration on the part of any other party, or result in the
creation or imposition of any Lien on Commerce One's assets, under any agreement
or instrument to which Commerce One or any of its subsidiaries is a party or by
which Commerce One or any of its subsidiaries is bound, which breach, default,
termination or Lien would have, or would be reasonably expected to have, a
Material Adverse Effect on Commerce One, or (iii) constitute a violation by
Commerce One or any of its subsidiaries of any Requirement of Law.

                (b) Except for the filings under the Hard-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority or other Person on the part of Commerce
One or any of its subsidiaries is required in connection with the execution,
delivery and performance by Commerce One of this Agreement and the Related
Equity Agreements or the consummation of the transactions contemplated hereby
and thereby.

                (c) Commerce One is not in violation of any provision of its
Certificate of Incorporation or Bylaws or any other agreement, contract,
obligation or commitment, which violation would materially affect its ability to
perform its obligations under this Agreement or any of the Related Equity
Agreements or has, or could reasonably be expected to have, a Material Adverse
Effect on Commerce One.

          2.4  Capital Structure  

                (a) As of May 31, 2001, the authorized capital stock of Commerce
One consists of 950,000,000 shares of Common Stock, $.0001 par value, of which
208,742,610 shares (together with the associated rights to purchase Series A
Participating Preferred Stock) are issued and outstanding on such date,
50,000,000 shares of Preferred Stock, $0.0001 par value, of which 300,000 shares
are designated Series A Participating Preferred Stock, $.0001 par value, none of
which are issued and outstanding of such date, and 49,700,000 shares of which
are undesignated Preferred Stock, $.0001 par value, none of which are issued or
outstanding on such date. All such shares of Commerce One have been duly
authorized, and all such issued and outstanding shares have been validly issued,
are fully paid and nonassessable and are free of any Liens or encumbrances other
than any Liens or encumbrances created by or imposed upon the holders thereof.
Commerce One has also reserved 75,743,739 shares of Common Stock for issuance
pursuant to its employee and director stock and option and stock purchase plans
(the "Plans"), 23,219,156 of which were issuable upon exercise of such
outstanding stock options as of May 31, 2001 and 24,641,051 of which may be
issued in connection with Commerce One's

3

--------------------------------------------------------------------------------

employee stock option exchange program. In addition, 200,000 other shares of
Common Stock are issuable pursuant to outstanding stock options (other than
those described above), warrants, rights, convertible or exchangeable securities
or other agreements as of May 31, 2001. Upon the Reorganization, New Commerce
One Holding's certificate of incorporation and bylaws as in effect immediately
following the reorganization will be identical to Commerce One's certificate of
incorporation and bylaws, respectively, as in effect immediately prior to the
consummation of the Reorganization, and New Commerce One Holding's
capitalization will become identical to the capitalization of Commerce One
immediately prior to the consummation of the Reorganization, except that an
additional 28,800,000 shares of Common Stock will be issued and outstanding
following the consummation of the Reorganization. Except as contemplated by this
Agreement, there are no other options, warrants, rights, convertible or
exchangeable securities, commitments, or agreements of any character to which
Commerce One is a party or by which it is bound obligating Commerce One to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the capital stock of Commerce One
or any securities convertible into or exchangeable for capital stock of Commerce
One or obligating Commerce One to grant, extend or enter into any such option,
warrant, right, commitment or agreement. There are no outstanding bonds,
debentures, notes or other obligations issued by Commerce One which permit the
holders thereof to vote with the stockholders of Commerce One on any matter.
Except as contemplated by this Agreement, no change in the capitalization of
Commerce One or New Commerce One Holding has occurred since May 31, 2001 and
through the date of this Agreement, except for (i) issuance of stock options and
other rights under Commerce One's and its affiliates' stock and option and stock
purchase plans, (ii) exercise of outstanding options and other rights under
Commerce One's and its affiliates' stock and option and stock purchase plans.

                (b) The shares of Common Stock to be issued pursuant to this
Agreement have been duly authorized, and when issued to SAP AG in accordance
with the terms hereof, will be validly issued, fully paid and non-assessable,
free of any Liens except as provided in this Agreement or any of the Related
Equity Agreements or federal and state applicable securities laws. Assuming that
the representations and warranties of SAP AG in Section 3.6 hereof are truthful
and accurate, the issuance and sale of the Shares pursuant to this Agreement
will be exempt from the registration requirements of Section 5 of the Securities
Act.

          2.5  Litigation.  As of the date hereof, there are no claims, actions,
suits, proceedings or investigations pending or, to the knowledge of Commerce
One, threatened against Commerce One or any of its subsidiaries or any of their
properties or assets before any Governmental Authority which (i) in any manner
challenge or seek to prevent, enjoin, alter or materially delay the transactions
contemplated by this Agreement or (ii) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Commerce One.
None of Commerce One or any of its subsidiaries or any of their assets or
properties (whether leased or owned) are subject to any orders, judgments,
injunctions or decrees which could reasonably be expected to have a Material
Adverse Effect on Commerce One.

          2.6  Brokers.  Except for the investment bank(s) previously disclosed
to SAP AG, whose fees and expenses will be paid by Commerce One, Commerce One
has not granted or become obligated to pay, or taken any action that likely
would result in any Person claiming to be entitled to receive from Commerce One,
any brokerage commission, finder's fee or similar commission or fee in
connection with any of the transactions contemplated by this Agreement.

          2.7  SEC Filings; Financial Statements  

                (a) Commerce One has timely and properly filed all forms,
schedules, reports, prospectuses, proxy statements and documents required to be
filed by Commerce One with the SEC (the "Commerce One SEC Reports") and has made
available true and correct copies thereof to SAP

4

--------------------------------------------------------------------------------

AG. The Commerce One SEC Reports (i) at the time they were filed (or if amended
or superseded by a filing prior to the date of this Agreement, then on the date
of such filing) complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations promulgated thereunder, and (ii) did not at the time they were filed
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing) contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Commerce One makes no representation or warranty
whatsoever concerning the Commerce One SEC Reports as of any time other than the
time they were filed, amended or superseded. None of Commerce One's subsidiaries
are required to file any forms, reports or other documents with the SEC.

                (b) Each of the consolidated financial statements (including, in
each case, any related notes thereto) (the "Commerce One Financial Statements")
contained in the Commerce One SEC Reports has been prepared in accordance with
GAAP applied on a consistent basis throughout the period involved (except as may
be indicated in the notes thereto) and complied in all material respects with
the rules and regulations of the SEC. Each of the Commerce One Financial
Statements fairly presents in all material respects the consolidated financial
position of Commerce One and its subsidiaries as at the respective dates thereof
and the consolidated results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were or are
subject to normal and recurring year-end adjustments which were not or are not
expected to be, individually or in the aggregate, materially adverse to Commerce
One and its subsidiaries taken as a whole.

          2.8  No Undisclosed Liabilities, Absence of Certain Events and
Changes.  Except as otherwise disclosed in the Commerce One SEC Reports, since
March 31, 2001 neither Commerce One nor any of its subsidiaries has incurred any
liabilities or obligations (whether absolute or contingent) other than those
arising from operations in the ordinary course of business consistent with past
practice. Since December 31, 2000, except as disclosed in the Commerce One SEC
Reports filed with the SEC and publicly available prior to the date hereof,
there has not been any event, occurrence, development or circumstances and there
has been no change in or development with respect to the business, condition
(financial or otherwise), assets, liabilities, properties, operations or results
of operations of Commerce One and its subsidiaries except events, occurrences,
developments, circumstances, changes and developments which have not had or
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Commerce One.

          2.9  Intellectual Property.  Commerce One and its subsidiaries own,
free and clear of all Liens, and have good and marketable title to, or hold
adequate licenses or otherwise possess all such rights as are necessary to use
all patents (and applications therefor), patent disclosures, trademarks, service
marks, trade names, copyrights (and applications therefor), inventions,
discoveries, processes, know-how, scientific, technical, engineering and
marketing data, formulae and techniques (collectively, "Intellectual Property")
necessary for the conduct of their business as now conducted. To Commerce One's
knowledge, the business of Commerce One as presently conducted does not infringe
upon or violate any Intellectual Property rights of others except where such
infringement or violation, individually or in the aggregate, would not have a
Material Adverse Effect on Commerce One.

          2.10  Material Contracts.  Except as disclosed in the Commerce One SEC
Reports, neither Commerce One nor any of its subsidiaries is, nor to the
knowledge of Commerce One is any other party, in material default under, or in
material breach or material violation of any "material contracts" within the
meaning of Item 601 of Regulation S-K of the SEC to which Commerce One or any of
its subsidiaries is a party or any material contracts concerning Commerce One's
Intellectual Property (collectively, "Commerce One Material Contracts"). All of
the Commerce One Material Contracts are valid, binding and in full force and
effect in all material respects and enforceable by Commerce One in

5

--------------------------------------------------------------------------------

accordance with their respective terms. No event has occurred which, with the
giving of notice or passage of time or both, would constitute a material default
by Commerce One or any of its subsidiaries or, to the knowledge of Commerce One,
any other party under any Commerce One Material Contract.

          2.11  Sufficiency of Assets.  Commerce One has good and marketable
title to its property and assets, free and clear of all Liens, except such Liens
which arise in accordance with the ordinary course of business and do not
materially impair Commerce One's ownership or use of such property or assets.
With respect to the property and assets it leases, Commerce One is in compliance
with such leases and, to its knowledge, holds a valid leasehold interest free of
any Liens. The assets and properties of Commerce One and its subsidiaries
(including Commerce One's Intellectual Property), whether owned, leased,
licensed or otherwise held, constitute (i) all of the material assets and rights
that are used by Commerce One and its subsidiaries in the operation of their
business as it is being conducted as of the date hereof and (ii) all the
property, real and personal, tangible and intangible, necessary for Commerce One
and its subsidiaries to conduct such business as it is being conducted as of the
date hereof.

          2.12  Compliance with Applicable Law.  Commerce One and its
subsidiaries are in compliance in all material respects with all Requirements of
Law of any Governmental Authority, including those relating to environmental,
occupational health and safety, fair employment and equal opportunity, and no
claims or complaints from any Governmental Authorities or other parties have
been received by Commerce One or any of its subsidiaries, and, to the knowledge
of Commerce One, no claims or complaints are threatened alleging that Commerce
One or any of its subsidiaries is in violation of any such Requirement of Law
except for such claims or complaints which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Commerce
One.

          2.13  Section 203 Approval.  The Board of Directors of each of
Commerce One and New Commerce One Holding have "approved," for purposes of
Section 203(a)(1) of the DGCL, (a) the acquisition pursuant hereto by SAP or any
Purchaser Controlled Entity (as defined in the Standstill Agreement) of the
Shares and (b) the acquisition by SAP or any Purchaser Controlled Entity of any
additional shares of Commerce One Common Stock up to the Standstill Limit (as
defined in the Standstill Agreement, which Standstill Limit shall be applicable
with respect to the approval described in this Section 2.13 irrespective of
whether the Standstill Agreement is in effect at such time or at any time in the
future), and all other transactions contemplated hereby or by the Standstill
Agreement pursuant to which SAP or any Purchaser Controlled Entity becomes an
"interested stockholder" under Section 203 of the DGCL.

          2.14  Amendment of Rights Agreement.  Commerce One's Board of
Directors has amended that certain Preferred Stock Rights Agreement, dated as of
April 18, 2001, by and between Commerce One and Fleet National Bank as Rights
Agent (the "Rights Agreement"), in order to permit the transactions contemplated
herein, such that SAP AG shall be excepted from the operation of the Rights
Agreement only to the extent of the Standstill Limit specified in the Standstill
Agreement (irrespective of whether the Standstill Agreement is in effect at such
time or at any time in the future).

    3.  Representations and Warranties of SAP AG  

    SAP AG hereby represents and warrants to Commerce One as follows:

          3.1  Organization and Good Standing.  SAP AG is a corporation duly
organized, validly existing and in good standing under the laws of the Federal
Republic of Germany. SAP AG has the corporate power and authority to own its
properties and to carry on its business as now being conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified would have a Material Adverse Effect on SAP AG.

6

--------------------------------------------------------------------------------

          3.2  Authority; Binding Nature of Agreements.  SAP AG has all
requisite corporate power and authority to enter into this Agreement and any
Related Equity Agreements to which it is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and any Related Equity Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of SAP AG. This
Agreement and any Related Equity Agreements to which SAP AG is party have been
duly executed and delivered by SAP AG and constitute the valid and binding
obligations of SAP AG, enforceable in accordance with their terms.

          3.3  Non-Contravention; Consents  

                (a) Neither the execution and delivery by SAP AG, nor the
consummation or performance by SAP AG of any of the transactions to be
consummated or performed by it under this Agreement or the Related Equity
Agreements, will directly or indirectly (with or without notice or lapse of
time): (i) violate any provision of SAP AG's charter documents, (ii) after
giving effect to the amendment and restatement of the Standstill Agreement
effective as of the Closing, constitute or result in a breach or default by SAP
AG, or give rise to a right of termination, amendment, cancellation or
acceleration on the part of any other party, or result in the creation or
imposition of any Lien on SAP AG's assets, under any agreement or instrument to
which SAP AG is a party or by which SAP AG is bound which breach, default,
termination or Lien would have a Material Adverse Effect on SAP AG, or
(iii) constitute a violation by SAP AG of any Requirement of Law.

                (b) No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Authority on the part of SAP AG is required in connection with the
consummation of the transactions contemplated by this Agreement and the Related
Equity Agreements except for any filings to be made after the Closing as
required by the German Competition Act, European Community Treaty Act and
Council Regulation 4064/89.

          3.4  Litigation.  As of the date hereof, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of SAP AG, threatened
against SAP AG or any of its property or assets before any Governmental
Authority which (i) in any manner challenge or seek to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement or (ii) could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on SAP AG (other than as disclosed in public filings made by SAP
AG with the SEC or as disclosed in writing by SAP AG to Commerce One on or
before the date hereof).

          3.5  Brokers.  Except for the investment bank previously disclosed to
Commerce One, whose fees and expenses will be paid by SAP AG, SAP AG has not
granted or become obligated to pay, or taken any action that likely would result
in any Person claiming to be entitled to receive from SAP AG, any brokerage
commission, finder's fee or similar commission or fee in connection with any of
the transactions contemplated by this Agreement.

          3.6  Investment Representations  

                (a) SAP AG understands that none of the Shares has been
registered under the Securities Act. SAP AG also understands that the Shares are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon SAP AG's representations contained in this
Agreement, and that Commerce One is relying upon the truth and accuracy of SAP
AG's representations, warranties, acknowledgements and understandings with
respect to the material facts set forth herein.

                (b) SAP AG is acquiring the Shares for SAP AG's own account for
investment purposes only, and not with the current intention of making a public
distribution thereof.

7

--------------------------------------------------------------------------------

                (c) SAP AG has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to Commerce One so that it is capable of evaluating the merits and risks of its
investment in Commerce One and has the capacity to protect its own interests.
SAP AG, by reason of its business or financial experience, has the capacity to
protect its own interests in connection with the transactions contemplated by
this Agreement and the Related Equity Agreements. SAP AG is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D under the
Securities Act.

                (d) SAP AG acknowledges that the Shares may be required to be
held indefinitely and that SAP AG must bear the economic risk of this investment
indefinitely unless the Shares are subsequently registered under the Securities
Act or an exemption from such registration is available. SAP AG understands that
Commerce One's obligations to register the Shares are set forth in the SAP
Investor Rights Agreement. SAP AG also understands that there is no assurance
that any exemption from registration under the Securities Act will be available
and that, even if available, such exemption may not allow SAP AG to transfer all
or any portion of the Shares under the circumstances, in the amounts or at the
times SAP AG might propose.

                (e) SAP AG has been advised or is aware of the provisions of
Rule 144 under the Securities Act ("Rule 144"), which permit limited resale of
shares purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things: (i) the availability of certain
current public information about Commerce One, (ii) the resale occurring not
less than one year after a party has purchased and paid for the security to be
sold, (iii) the sale being through an unsolicited "broker's transaction" or in
transactions directly with a market maker (as said term is defined under the
Exchange Act) and (iv) the number of shares being sold during any three-month
period not exceeding specified limitations. SAP has been advised or is aware
that it may be deemed to be an "affiliate" of Commerce One with the meaning of
the Securities Act following the execution of this Agreement.

                (f) SAP AG did not receive any information regarding such
purchase and sale through any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act.

          3.7  Disclosure.  SAP AG has received copies of all Commerce One
filings with the SEC that SAP AG has requested. Without limiting Commerce One's
obligations with respect to any representations or warranties made by Commerce
One in this Agreement, SAP AG has been afforded the opportunity to obtain any
additional information deemed necessary by SAP AG to verify the accuracy of any
representations made or information conveyed to SAP AG. SAP AG confirms that all
documents records and books pertaining to its investment in Common Stock and
requested by SAP AG have been made available or delivered to SAP AG. SAP AG has
had an opportunity to ask questions of and receive answers from Commerce One, or
from a person or persons acting on Commerce One's behalf, concerning the terms
and conditions of this investment.

          3.8  Current Common Stock Ownership.  As of the date of this
Agreement, SAP AG beneficially owns 9,817,046 shares of Common Stock. Except for
such shares, SAP AG does not own any other equity securities of Commerce One,
any options, warrants or other rights to acquire equity securities of Commerce
One or any other securities convertible into equity securities of Commerce One.
SAP is not currently in breach of any of the terms and conditions of
Section 2.1(a), (d), (e), (f), and (g) of the Standstill and the Stock
Restriction Agreement, dated June 14, 2000, by and between Commerce One and SAP
AG.

8

--------------------------------------------------------------------------------

    4.  Conditions to Closing  

          4.1  Conditions to SAP AG's Obligations.  SAP AG's obligation to
purchase the Shares is subject to the satisfaction, at or prior to the purchase
of the Shares, of the following respective conditions (any of which may be
waived by SAP AG, in whole or in part):

                (a) The representations and warranties of Commerce One contained
in Sections 2.1, 2.2 and 2.4 shall be true and correct in all material respects,
in each case as of the date of this Agreement and on the Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of the date of this Agreement and the Closing Date, except for
the representations and warranties in Section 2.4 which address matters only as
a particular date, which shall be true and correct in all material respects as
of such date. The other representations and warranties of Commerce One contained
in this Agreement shall be true and correct in all respects, in each case as of
the date of this Agreement and on and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of the date of this Agreement and the Closing Date (other than representations
and warranties made specifically with reference to a particular date, which,
subject to the following proviso shall have been true and correct as of such
date), except in each case, or in the aggregate, as does not constitute a
Material Adverse Effect on Commerce One (it being understood that, for purposes
of determining the accuracy of such representations and warranties, all
"Material Adverse Effect" qualifications and other qualifications based on the
word "material" or similar phrases contained in such representations and
warranties shall be disregarded); and SAP AG shall have received a certificate
signed by a duly authorized executive officer of Commerce One confirming the
foregoing as of the Closing Date with respect to the representations and
warranties made by Commerce One.

                (b) Commerce One shall have performed and complied with all of
its covenants and agreements contained in this Agreement in all material
respects through the Closing; and SAP AG shall have received a certificate
signed by a duly authorized executive officer of Commerce One confirming the
foregoing as of the Closing Date.

                (c) There shall not exist, and there shall not have been any
event, occurrence, change, development or circumstance (other than as previously
disclosed in writing by Commerce One to SAP or disclosed by Commerce One
publicly in a filing with the SEC prior to the date of this Agreement), which
has had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Commerce One.

                (d) There shall be no injunction, writ, preliminary restraining
order or other order in effect of any nature issued by a court or governmental
agency of competent jurisdiction directing that the transactions contemplated by
this Agreement or any Related Equity Agreement not be consummated in the manner
provided for in this Agreement or a Related Equity Agreement, nor shall there be
pending any proceeding brought by a governmental authority or agency seeking any
of foregoing.

                (e) The applicable waiting period under the HSR Act and any
applicable foreign antitrust or competition laws shall have expired or been
terminated.

                (f) Commerce One shall have duly executed and delivered to SAP
AG the SAP Investor Rights Agreement.

                (g) SAP AG shall have received the opinion of independent
counsel to Commerce One, dated the date of the Closing Date of the purchase and
sale of the Shares, in the form of Exhibit B hereto.

                (h) Commerce One shall have amended the Rights Agreement in the
manner contemplated by Section 2.14.

9

--------------------------------------------------------------------------------

                (i) The Strategic Alliance Agreement, dated as of September 18,
2000 by and between Commerce One, SAP AG and SAP Markets, Inc., as amended to
date and as may be amended hereafter, and any successor or replacement
agreement, (the "Strategic Alliance Agreement") shall not have expired or been
terminated, and there shall not be any uncured material breach by Commerce One
which, if not cured, would result in SAP AG or SAP Markets, Inc. having the
right to terminate of the Strategic Alliance Agreement.

          4.2  Conditions to Commerce One's Obligations.  Commerce One's
obligation to sell the Shares, is subject to the satisfaction, at or prior to
the delivery of the Shares, of the following respective conditions (any of which
may be waived by Commerce One, in whole or in part):

                (a) The representations and warranties of SAP AG contained in
this Agreement shall be true and correct in all respects, in each case as of the
date of this Agreement and on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on and as of
the date of this Agreement and the Closing Date, (other than representations and
warranties made specifically with reference to a particular date, which, subject
to the following provisions, shall have been true and correct as of such date)
except in each case, or in the aggregate, as does not constitute a Material
Adverse Effect on SAP AG (it being understood that, for purposes of determining
the accuracy of such representations and warranties, all "Material Adverse
Effect" qualifications and other qualifications based on the word "material" or
similar phrases contained in such representations and warranties shall be
disregarded); and Commerce One shall have received a certificate signed by a
duly authorized executive officer of SAP AG confirming the foregoing as of the
Closing Date.

                (b) SAP AG shall have performed and complied with all of its
covenants and agreements contained in this Agreement in all material respects
through the Closing; and Commerce One shall have received a certificate signed
by a duly authorized executive officer of SAP AG confirming the foregoing as of
the Closing Date.

                (c) There shall be no injunction, writ, preliminary restraining
order or other order in effect of any nature issued by a court or governmental
agency of competent jurisdiction directing that the transactions contemplated in
this Agreement or any Related Equity Agreement not be consummated in the manner
provided for in this Agreement or a Related Equity Agreement.

                (d) SAP AG shall have duly executed and delivered the Standstill
Agreement to Commerce One.

                (e) The applicable waiting period under the HSR Act and any
applicable foreign antitrust or competition laws shall have expired or been
terminated.

                (f) Commerce One shall have received the opinion of in-house
counsel to SAP AG, dated the Closing Date, substantially identical to the
opinion given to Commerce One on behalf of SAP AG by Schilling, Zutt & Anschutz,
dated June 16, 2000.

                (g) SAP AG is not at such time, or would not be after giving
effect to the sale of the Shares, in breach of the provisions of Section 2.1 of
the Standstill Agreement.

                (h) The Strategic Alliance Agreement shall not have expired or
been terminated, and there shall not be any uncured material breach by SAP
Markets, Inc. or SAP AG which, if not cured, would result in Commerce One having
the right to terminate of the Strategic Alliance Agreement.

    5.  Additional Agreements.  

          5.1  Filings and Consents.  Each party hereto will cooperate with each
other with respect to obtaining, as promptly as practicable, and in any event
prior to the Closing, all necessary consents, approvals, authorizations and
agreements of, and the giving of all notices and making of all other

10

--------------------------------------------------------------------------------

filings with (including, without limitation, filings under the HSR Act or under
applicable foreign antitrust or competition laws), any third parties, including
Governmental Authorities, necessary to authorize, approve or permit the
transactions contemplated by this Agreement and the Related Equity Agreements.

          5.2  Covenant to Satisfy Conditions.  Subject to the terms and
conditions of this Agreement and applicable law, each party agrees to use all
commercially reasonable efforts to ensure that the conditions to the other
party's obligations hereunder set forth in Section 4, insofar as such matters
are within the control of such party, are satisfied as promptly as practicable.

          5.3  Further Assurances.  Each party shall execute and deliver such
additional instruments, documents or other writings as may be reasonably
requested by any other party in order to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

          5.4  Adjustment to Number and Type of Securities and Purchase
Price.  The type and number of securities of Commerce One issuable hereunder and
the Purchase Price per share of such securities are subject to adjustment as set
forth below:

                (a) Upon any reclassification, exchange, substitution or other
event that results in a change of the number and/or class of the securities
issuable hereunder or upon the payment of a dividend in securities or property
other than Common Stock, SAP AG shall be entitled to receive the number and kind
of securities and property that SAP AG would have received if SAP AG had made a
purchase hereunder immediately before the record date for such reclassification,
exchange, substitution or other event or dividend, subject to further
adjustments as provided in this Section 5.4. The provisions of this
Section 5.4(a) shall similarly apply to successive reclassifications, exchanges,
substitutions or other events or dividends.

                (b) If Commerce One is a party to any transaction (including any
consolidation or merger of Commerce One with or into any other corporation,
entity or person in which Commerce One shall not be the continuing or surviving
entity, statutory share exchange, sale of all or substantially all of the assets
of Commerce One or a recapitalization or reorganization or other transaction) in
each case as a result of which shares of Common Stock are converted into the
right, or the holders of Common Stock are otherwise entitled, to receive stock,
securities or other property (including cash or any combination thereof) (any
such transaction being hereinafter referred to as a "Recapitalization"), then,
in each such case, SAP AG, at any time after the consummation or effective date
of such Recapitalization, shall receive, in lieu of or in addition to (as the
case may be) the Common Stock otherwise issuable hereunder prior to the date of
such Recapitalization and the stock and other securities and property (including
cash or any combination thereof) to which SAP AG would have been entitled upon
the date of such Recapitalization if SAP AG had purchased shares of Common Stock
hereunder immediately prior thereto. Commerce One shall not be a party to any
Recapitalization unless the terms thereof are consistent with the provisions of
this Section 5.4 and any successor or acquiring entity has expressly assumed by
written instrument the obligations of Commerce One hereunder. The provisions of
this Section 5.4(b) shall similarly apply to successive Recapitalization.

                (c) In case of any adjustment in the type of securities issuable
hereunder, Commerce One will promptly give written notice thereof to SAP AG in
the form of a certificate, certified and confirmed by an officer of Commerce
One, setting forth such adjustment and showing in reasonable detail the facts
upon which such adjustment is based.

                (d) Commerce One shall at all times reserve and keep available
out of its authorized but unissued shares of Common Stock, solely for the
purpose of meeting its obligations under this Agreement, a sufficient number of
shares of Common Stock to meet its obligations under this Agreement. If at any
time the number of authorized but unissued shares of Common Stock shall not be
sufficient to meet the obligations of Commerce One under this Agreement, in
addition to such other

11

--------------------------------------------------------------------------------

remedies as shall be available to SAP AG, Commerce One shall use its reasonable
efforts to take such corporate action as may, in the opinion of its legal
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purposes.

                (e) If at any time, as a result of an adjustment made pursuant
to this Section 5.4, SAP AG shall become entitled hereunder to receive any
shares of capital stock of other than Common Stock, the number of such other
shares so receivable shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this Section 5.4 and the
provisions of this Agreement shall apply on like terms to any other such shares.

          5.5  No Impairment of Rights.  Commerce One hereby agrees that it will
not, through the amendment of its Certificate of Incorporation, or through a
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or otherwise, avoid or seek to avoid the observance or
performance of any of the terms of this Agreement, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
holder of the Shares against impairment. Without limiting the generality of the
foregoing, Commerce One will (i) take all such action as may be necessary or
appropriate in order that Commerce One may validly and legally issue hereunder
fully paid and nonassessable shares of Common Stock, free and clear of any
liens, encumbrances and restrictions, and (ii) use its best efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction as may be necessary to enable Commerce One to perform its
obligations hereunder.

          5.6  Notification of Certain Matters.  Between the date hereof and the
Closing Date, each party hereto will give prompt notice in writing to the other
party of: (i) the occurrence or non-occurrence of any event which will result,
or has a reasonable prospect of resulting, in the failure of any condition,
covenant or agreement contained in this Agreement to be complied with or
satisfied, (ii) any failure of such party to comply with or satisfy any
condition, covenant or agreement to be complied with or satisfied by it
hereunder, and (iii) any notice or other communication from any third party
alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement or any Related
Equity Agreement or that such transactions otherwise may violate the rights of
or confer remedies upon such third party.

          5.7  Public Announcements.  Except to the extent otherwise required by
applicable law or any listing agreement concerning Commerce One's or SAP AG's
publicly traded securities, none of the parties hereto will disclose to any
Person, issue any press release or make any public announcements concerning the
transactions contemplated by this Agreement or any Related Equity Agreement or
the contents of any thereof without the prior written consent of Commerce One
and SAP AG; it being understood and agreed, however, that Commerce One currently
expects to file with the SEC complete unredacted copies of this Agreement and
the Related Equity Agreements as exhibits to a Form 8-K. Commerce One hereby
agrees to provide a copy of such Form 8-K (including exhibits) to SAP AG prior
to its filing.

          5.8  Execution of Other Agreements.  Concurrently with the execution
of this Agreement, each of Commerce One, New Commerce One Holding and SAP AG, as
applicable, shall execute and deliver the Related Equity Agreements and the
amendment to the Strategic Alliance Agreement.

          5.9  Updated Capital Structure Information.  At the Closing, Commerce
One shall deliver to SAP AG information regarding its capital structure, to the
extent and in a similar form as provided in Section 2.4 hereof, as of a date
within 10 business days prior to the Closing

12

--------------------------------------------------------------------------------

    6.  Termination  

          6.1  Termination Events.  Without prejudice to other remedies which
may be available to the parties by law or this Agreement, this Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
prior to the Closing:

                (a) by mutual written consent of Commerce One and SAP AG;

                (b) by either Commerce One or SAP AG by giving written notice to
the other party if the Closing shall not have occurred prior to September 30,
2001, unless extended by written agreement of the parties; provided that the
party seeking termination pursuant to this subsection (b) is not in default or
breach hereunder and provided, further, that the right to terminate this
Agreement under this clause (b) shall not be available (i) to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or before such date or
(ii) in the event that the Closing shall not have occurred as a result of a
failure of any representation to be true and correct and the party seeking
termination knew of such breach prior to the date of this Agreement; or

                (c) by either Commerce One or SAP AG by giving written notice to
the other party if any Governmental Authority shall have issued an injunction or
other ruling prohibiting the consummation of any of the transactions
contemplated by this Agreement or any Related Equity Agreement and such
injunction or other ruling shall not be subject to appeal or shall have become
final and unappealable.

          6.2  Effect of Termination.  In the event of any termination of this
Agreement pursuant to Section 6.1, all rights and obligations of the parties
hereunder shall terminate without any liability on the part of either party or
its respective subsidiaries and affiliates in respect thereof, except that
(a) the obligations of the parties under Section 5.7 and Section 7 (other than
Section 7.4) of this Agreement shall remain in full force and effect and
(b) such termination shall not relieve Commerce One or SAP AG of any liability
for any breach of this Agreement.

    7.  Miscellaneous  

          7.1  Interpretation  

                (a) The various section headings are inserted for purposes of
reference only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such terms.

                (b) Each party hereto acknowledges that it has been represented
by competent counsel and participated in the drafting of this Agreement, and
agrees that any applicable rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be applied in connection
with the construction or interpretation of this Agreement.

                (c) When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, Exhibit to or
Schedule to this Agreement unless otherwise indicated.

          7.2  Fees and Expenses.  Each party shall be solely responsible for
the payment of the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement, except to the extent expressly set forth in this Agreement. Without
limiting the generality of the foregoing, each of SAP AG and Commerce One shall
pay (i) 50% of all fees payable in connection with the HSR Act filing and
(ii) 50% of all stamp and other transfer taxes, if any, which

13

--------------------------------------------------------------------------------

may be payable in respect of the issuance, sale and delivery to SAP AG of Common
Stock pursuant to the terms of this Agreement.

          7.3  Governing Law; Jurisdiction and Venue  

                (a) This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties.

                (b) Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement may be brought
or otherwise commenced in any state or federal court located in the States of
California or Delaware. Each party to this Agreement:

                      (i) expressly and irrevocably consents and submits to the
jurisdiction of each state and federal court located in the States of California
or Delaware (and each appellate court located in the States of California or
Delaware in connection with any such legal proceeding, including to enforce any
settlement, order or award;

                      (ii) agrees that each state and federal court located in
the States of California or Delaware shall be deemed to be a convenient forum;
and

                      (iii) waives and agrees not to assert (by way of motion,
as a defense or otherwise), in any such legal proceeding commenced in any state
or federal court located in the States of California or Delaware any claim that
such party is not subject personally to the jurisdiction of such court, that
such legal proceeding has been brought in an inconvenient forum, that the venue
of such proceeding is improper or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court.

                (c) Each party hereto agrees to the entry of an order to enforce
any resolution, settlement, order or award made pursuant to this Section by the
state and federal courts located in the States of California or Delaware and in
connection therewith hereby waives, and agrees not to assert by way of motion,
as a defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the States of California or Delaware or any other jurisdiction.

                (d) In the event of any legal action or other legal proceeding
relating to this Agreement or the enforcement of any provision of this
Agreement, the prevailing party shall be entitled to payment by the
non-prevailing party of all costs and expenses (including reasonable attorneys'
fees) incurred by the prevailing party.

          7.4  Specific Enforcement.  The parties hereto acknowledge and agree
that irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such damage would not be compensable in money
damages and that it would be extremely difficult or impracticable to measure the
resultant damages. It is accordingly agreed that any party hereto shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of the Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which it may be entitled at law or equity, and
such party that is sued for breach of this Agreement expressly waives any
defense that a remedy in damages would be adequate and expressly waives any
requirement in an action for specific performance for the posting of a bond by
the party bringing such action.

          7.5  No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and are not for the benefit of, nor may any provision hereof or thereof
be enforced by, any other Person.

14

--------------------------------------------------------------------------------

          7.6  Entire Agreement.  This Agreement and the Related Equity
Agreements and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and no party shall be liable or bound
to any other in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein and therein.

          7.7  Severability.  The provisions of this Agreement shall be
severable, and any invalidity, unenforceability or illegality of any provision
or provisions of this Agreement shall not affect any other provision or
provisions of this Agreement, and each term and provision of this Agreement
shall be construed to be valid and enforceable to the full extent permitted by
law.

          7.8  Amendment and Waiver  

                (a) This Agreement may be modified only pursuant to a writing
executed by authorized representatives of SAP AG and Commerce One.

                (b) No failure to exercise and no delay in exercising any right,
power or privilege granted under this Agreement shall operate as a waiver of
such right, power or privilege. No single or partial exercise of any right,
power or privilege granted under this Agreement shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Agreement are cumulative and are not
exclusive of any rights or remedies provided by law.

          7.9  Assignment and Successors.  SAP AG may transfer or assign its
rights and obligations hereunder to any wholly-owned subsidiary of SAP AG;
provided, however, that such rights are transferred in accordance with the terms
of the Standstill Agreement, and such transferee executes and delivers a
counterpart copy of this Agreement thereby agreeing to be bound by the terms and
provisions set forth herein. Further, the parties agree that, in the event that
the reorganization of Commerce One into a holding company structure is
consummated prior to the Closing Date, that New Commerce One Holding (as the
publicly-traded holding company of Commerce One) shall without any further
action of the parties automatically assume all of Commerce One's rights and
obligations hereunder, and except as the context requires otherwise all
references herein to Commerce One shall be deemed to be referenced to New
Commerce One Holding. Except as permitted herein, any assignment of rights or
delegation of duties under this Agreement by a party without the prior written
consent of the other parties shall be void ab initio. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

          7.10  Relationship of the Parties.  For all purposes of this Agreement
and the Related Equity Agreements, each of the parties hereto and their
respective Affiliates shall be deemed to be independent entities and, anything
in this Agreement to the contrary notwithstanding, nothing herein shall be
deemed to constitute the parties hereto or any of their respective Affiliates as
partners, joint venturers, co-owners, an association or any entity separate and
apart from each party itself, nor shall this Agreement make any party hereto an
employee or agent, legal or otherwise, of the other parties for any purposes
whatsoever. This Agreement does not create or constitute, and shall not be
construed as creating or constituting, a voting trust agreement under the
Delaware General Corporation Law or any other applicable corporation law. None
of the parties to this Agreement is authorized to make any statements or
representations on behalf of any other party or in any way to obligate any other
party, except as expressly authorized in writing by the other parties. Anything
in this Agreement to the contrary notwithstanding, no party hereto or thereto
shall assume nor shall be liable for any liabilities or obligations of the other
parties, whether past, present or future.

          7.11  Notices.  All notices required or permitted hereunder shall be
in writing and shall be given, and deemed effectively given, if given in
accordance with the applicable section of the Strategic Alliance Agreement.

15

--------------------------------------------------------------------------------

          7.12  Facsimile; Counterparts.  This Agreement may be executed by
facsimile and in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument.

          7.13  Survival of Representations and Warranties.  The representations
and warranties of the parties contained in this Agreement shall survive until
the date which is one (1) year following the Closing Date; provided, however,
that the representations and warranties set forth in Sections 2.2, 2.4(b), 2.13
and 2.14 shall continue in perpetuity.

[The remainder of this page is intentionally left blank]

16

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph hereof.

    COMMERCE ONE, INC.
 
 
By:
/s/ PETER F. PERVERE         

--------------------------------------------------------------------------------

Name: Peter F. Pervere
Title: Senior Vice President and Chief Financial Officer
 
 
NEW COMMERCE ONE HOLDING, INC.
 
 
By:
/s/ PETER F. PERVERE         

--------------------------------------------------------------------------------

Name: Peter F. Pervere
Title: Senior Vice President and Chief Financial Officer
 
 
SAP AG
 
 
By:
/s/ WERNER BRANDT         

--------------------------------------------------------------------------------

Name: Werner Brandt
Title:
 
 
By:
/s/ MICHAEL JUNGE         

--------------------------------------------------------------------------------

Name: Michael Junge
Title: General Counsel

[Signature page to Share Purchase Agreement]

--------------------------------------------------------------------------------




EXHIBIT A

CERTAIN DEFINITIONS


    For purposes of the Agreement (including this Exhibit A):

    "Business Day" shall mean any day other than a Saturday or Sunday or other
day on which commercial banks in California are authorized or required by law to
close.

    "Common Stock" shall mean the common stock, par value $0.0001 per share, of
Commerce One, Inc., a Delaware corporation and the associated stock purchase
rights.

    "DGCL" shall mean the Delaware General Corporation Law.

    "Dollars" or "$" shall mean United States dollars.

    "Entity" shall mean any corporation (including any non profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, cooperative, foundation, society, political party,
union, company (including any limited liability company or joint stock company),
firm or other enterprise, association, organization or entity.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

    "Governmental Authority" means any nation or government, any state or other
political subdivision thereof or court, arbitral or other tribunal and any
Entity properly exercising executive, legislative, judicial, regulatory or
administrative functions of government.

    "HSR Act" shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

    "Lien" shall mean any charge, equitable interest, lien, encumbrance, claim,
option, proxy by way of security, pledge, security interest, mortgage, right of
first refusal, right of preemption, transfer or retention of title agreement, or
restriction by way of security of any kind or nature, including any restriction
on use, voting, transfer, receipt of income or exercise of any other attribute
of ownership.

    "Material Adverse Effect" shall mean, with respect to Commerce One or SAP
AG, any change event or effect that is materially adverse to (a) the business,
assets, financial condition, operations or results of operations of such company
and its subsidiaries taken as a whole; or (b) the ability of such company to
consummate the transactions contemplated by this Agreement or the Related Equity
Agreements or perform its obligations with respect thereto; provided, however,
that in no event shall a decline in the market price of an entity's publicly
traded securities, in and of itself, constitute a Material Adverse Effect.

    "Person" shall mean any individual, Entity or Governmental Authority.

    "Preferred Stock" shall mean the preferred stock, par value $0.0001 per
share, of Commerce One, Inc., a Delaware corporation.

    "Purchase Price" shall have the meaning specified in Section 1 of the
Agreement.

    "Related Equity Agreements" shall mean the Standstill Agreement and the SAP
Investor Rights Agreement.

    "Requirements of Law" shall mean, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and all federal, state, local and foreign laws, rules and regulations,
including, without limitation, securities, antitrust, communications, licensing,
health, safety, labor and trade laws, rules and regulations, and all orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

A–1

--------------------------------------------------------------------------------

    "SAP Investor Rights Agreement" shall mean the SAP Investor Rights Agreement
to be entered into concurrently herewith in the form attached hereto as
Exhibit D.

    "Securities Act" shall mean the Securities Act of 1933, as amended.

    "SEC" shall mean the U.S. Securities and Exchange Commission.

    "Standstill Agreement" shall mean the Amended and Standstill and Stock
Restriction Agreement to be entered into concurrently herewith by and between
Commerce One and SAP AG, in the form attached hereto as Exhibit E.

A–2

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
SHARE PURCHASE AGREEMENT
EXHIBIT A CERTAIN DEFINITIONS
